Citation Nr: 0332599	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to July 
1951.  

In an August 1979 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied the veteran's claim for service connection 
for hearing loss.  Although notified of that decision and 
apprised of his procedural and appellate rights, he did not 
appeal.

More recently, in June and July 1996, the RO determined that 
new and material evidence had not been received to reopen 
this claim.  And the veteran did not appeal those decisions, 
either.  

In February 2002, the RO reopened this claim but continued to 
deny service connection on the merits.  The veteran appealed 
that decision to the Board of Veterans Appeals (Board).  He 
also appealed the denial of his claim for service connection 
for tinnitus.  

Although the RO determined that new and material evidence had 
been received to warrant reopening the veteran's claim for 
service connection for bilateral hearing loss, the Board as 
the final fact finder within VA also must initially make this 
determination-irrespective of what the RO ultimately 
concluded.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Fortunately though, the Board agrees the claim must 
be reopened.  And after reopening it, the Board will direct 
further development by the RO in the REMAND.  The claim for 
tinnitus must be remanded, as well.




FINDINGS OF FACT

1.  Most recently, in July 1996, the RO denied the veteran's 
petition to reopen his claim for service connection for a 
bilateral hearing loss; he did not appeal that decision, so 
it became final and binding on him based on the evidence then 
of record.  

2.  The additional evidence received since the July 1996 
decision, however, including a private medical statement 
confirming the veteran currently has a bilateral hearing 
loss, is not cumulative or duplicative of the evidence 
previously of record and is so significant that it must be 
considered on order to fairly decide the merits of this 
claim.  


CONCLUSION OF LAW

Evidence received since the July 1996 rating decision, 
wherein the RO denied the veteran's attempt to reopen his 
claim for service connection for bilateral hearing loss, is 
new and material; therefore, the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  See 
also Watson v. Brown, 4 Vet. App. 309, 314 (1993).



When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating the disease was incurred during service, or by 
evidence that a presumption period applies.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

On November 9, 2000, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  And the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).

Except as specifically noted, the new regulations are 
effective November 9, 2000.  The provisions of the new 
regulations applicable to attempts to reopen finally 
disallowed claims (§ 3.156(a), in particular), are effective 
for petitions received on or after August 29, 2001.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Since 
the Board is reopening the claim at issue and ordering 
further development of it, any further discussion of the VCAA 
at this time would be a bit premature.  Once the development 
is completed on remand, the Board then will be able to 
determine whether there has been full compliance with the 
VCAA.



When the Board or the RO has denied a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000 & 
2003).  

For petitions, as here, filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2003).  

The starting point for determining whether new and material 
evidence has been received is the last denial of the claim, 
on any basis, which was not appealed.  Evans v. Brown, 9 Vet. 
App. 273, 283-285 (1996).  In this particular instance, 
this was in July 1996.  So the Board compares the additional 
evidence received since then with that already of record.  
And if this additional evidence is new, then the next 
question is whether it also is material.  Anglin v. West, 203 
F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests 
that the understanding of 'newness' as embodied in the first 
prong of the Colvin test is inadequate or in conflict with 
the regulatory definition of new and material evidence").  

Although "not every piece of new evidence is 'material' . . . 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).




II.  Factual Background

When the claim for service connection for bilateral hearing 
loss was last denied by the RO in the final rating action in 
July 1996, the record consisted of:  the veteran's service 
medical records (SMRs), the report of a VA audiological 
evaluation conducted in June 1991, and his VA outpatient 
treatment reports dated from March to June 1995.

This evidence indicated the veteran began serving on active 
duty in the military in December 1950.  During his service 
enlistment examination, his hearing was normal (15/15 on 
whispered voice testing, bilaterally).  His SMRs indicate 
that he was seen in an ENT clinic on May 3, 1951, for a 
marginal perforation of his right eardrum over the superior 
and inferior quadrant.  There was no problem involving his 
left eardrum.  It was noted that he had not had any ear 
trouble (infection) for the past 5 years.  It also was noted 
that his hearing was still normal, except for firing range 
audiogram.  A clinical abstract, dated May 16, 1951, 
indicated that he reported impaired hearing with occasional 
earaches since 1946; however, prior to that time, his hearing 
was normal except during his time on the firing range.  An 
audiogram revealed that his hearing acuity was 3/15 and 7/15 
in the right and left ears, respectively, on whispered voice 
testing; on spoken voice testing, his hearing was 5/20 in his 
right ear and 15/20 in his left ear.  The pertinent diagnoses 
were:  1) otitis media, chronic, non-suppurative, bilateral, 
and 2) deafness, mixed type, n.e.c., secondary to otitis 
media.  It was determined this condition existed prior to 
veteran's entry into service, and there had been no 
aggravation of this condition during service.

The report of the June 1991 VA audiological evaluation 
indicated the veteran had a moderate high frequency sensory 
hearing loss in his left ear and a moderate to severe high 
frequency sensory hearing loss in his right ear.

The VA outpatient treatment reports, dated from March to June 
1995, did not mention any clinical findings of hearing loss 
or an ear condition.  



III.  Legal Analysis

Based upon the evidence of record at that time, the RO, in 
the July 1996 rating decision, determined the veteran had a 
hearing loss prior to service, which was not aggravated while 
he was on active duty in the military.  

The additional evidence received since that July 1996 
decision essentially consists of a private medical statement 
from Kenneth H. Johns, M.Aud., received in October 2001 along 
with the report of his audiological evaluation of the veteran 
conducted the prior month, September 2001.  In his statement, 
audiologist Johns indicated the veteran was found to have 
significant hearing loss in both ears, with his left ear 
being better.  Audiologist Johns also reported he was advised 
the veteran had no family history of hearing loss and no 
post-service hearing loss; however, he reported being exposed 
to very loud noises while in the military.  Audiologist Johns 
went on to indicate that it is very common that hearing loss 
of the type the veteran has can be caused by noise exposure, 
either repeated or even from a one-time occurrence.  

This statement from audiologist Johns, with the accompanying 
audiogram, suggest the veteran's current bilateral hearing 
loss may be related to noise exposure during his service in 
the military-particularly since there are no indications of 
genetic factors or significant noise exposure since service.  
So this evidence is both new and material to the case.  38 
C.F.R. § 3.156(a) (2000).  Consequently, the claim for 
service connection for bilateral hearing loss must be 
reopened and readjudicate on a de novo basis.  38 U.S.C.A. 
§ 5108.


ORDER

The petition to reopen the claim for service connection for a 
bilateral hearing loss is granted, subject to the further 
development of this claim directed below.


REMAND

The veteran's service personnel records (DA Form 20) indicate 
that his military occupational specialty (MOS) was a light 
weapons infantryman and a cannoneer; he also had special 
training as an ammunition handler.  So it is reasonable to 
presume he had significant noise exposure during service in 
those capacities, as alleged.

Additionally, in the October 2001 statement from audiologist 
Johns, it was explained that the veteran had no family 
history of hearing loss and no post-service hearing loss to 
account for his current impairment.  Audiologist Johns added 
that it is very common that the type of hearing loss 
identified on examination in his office can be caused by 
noise exposure as reported by the veteran.  And audiologist 
Johns submitted a copy of the report of his audiological 
evaluation, conducted in September 2001, to support his 
opinion.  The audiogram confirms the veteran has a moderately 
to profound sensorineural hearing loss in his left ear and a 
profound mixed hearing loss in his right ear.  The report 
also confirms he has tinnitus in both ears.

The veteran has not been examined by VA to obtain an opinion 
concerning the etiology of his hearing loss and tinnitus.  
And audiologist John's favorable opinion is somewhat at odds 
with the doctors who examined the veteran while in the 
military, as they concluded he had a hearing loss prior to 
even entering the military and it was not aggravated while in 
service.  So a medical nexus opinion is needed to resolve 
this conflict.  38 U.S.C.A. § 5103A(d) (West 2002).

Also, a recent precedent opinion of VA's General Counsel 
discussed in great detail the requirements for rebutting the 
presumption of sound condition under 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304.  See VAOPGCPREC 3-2003 (July 16, 2003).  
The RO, however, has not had an opportunity to consider 
whether this precedent opinion affects the outcome of this 
particular case.

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for his bilateral 
hearing loss and tinnitus at any time 
since service-the records of which have 
not already been obtained.  Obtain any 
additional records he indicates are 
relevant to his current appeal.  In 
particular, the RO should attempt to 
obtain any additional records of 
treatment by Kenneth H. Johns, M.Aud., at 
the Midland Hearing Associates, 3000 N.E. 
Medical Park, Suite 305, Columbia, South 
Carolina 29223.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the VCAA.  

3.  Then schedule the veteran for VA 
otolaryngological (ENT) and audiological 
examinations to obtain medical opinions 
concerning the cause of his current 
bilateral hearing loss and tinnitus.  To 
facilitate making this determination, 
please give the examiners access to the 
claims file, including a copy of this 
remand, for a review of his pertinent 
medical history.  

Opinions are needed concerning whether 
the veteran had a bilateral hearing loss 
prior to entering the military.  If so, 
was it aggravated during service beyond 
its natural progression?  If, on the 
other hand, he did not have a bilateral 
hearing loss prior to service, is his 
current hearing impairment attributable 
to acoustic trauma in service?  And is 
his tinnitus similarly due to the 
acoustic trauma in service or otherwise 
of service origin?  

4.  Review the claims folder and ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  When readjudicating 
the claim for bilateral hearing loss on a 
de novo basis, consideration must be 
given to the General Counsel's recent 
precedent opinion discussing the 
requirements for rebutting the 
presumption of sound condition under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  
See VAOPGCPREC 3-2003 (July 16, 2003).  
Also reconsider the claim for tinnitus.  
If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case (SSOC).  Give them an 
opportunity to submit additional evidence 
and/or argument in response.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



